Tom Glaze, Justice, dissenting. I dissent. The trial court’s order removed Mr. Larry Kissee as Mr. Brenk’s court-appointed attorney, finding it is not necessary for the state or county to pay for two court-appointed attorneys. The effect of the trial court’s order left Brenk represented by the Baxter County Public Defender and Mr. Tom Garner, one of Brenk’s two lawyers from his previous capital murder trial. The trial court also added in its order that Mr. Kissee, at his option, would be allowed to participate in the Brenk case, but he would do so, without payment by the state or county for his legal services. For all practical purposes, Kissee was disqualified from further participation, and Brenk should be permitted to bring this interlocutory appeal which is expressly provided for under Ark. R. App. P. 2(a)(8). . Even though I believe this court should accept jurisdiction and decide Brenk’s appeal, I believe the trial court’s removal of Kissee was proper and should be affirmed. Brenk was represented by Mr. Kissee and Mr. Garner at Brenk’s first trial and his appeal from a guilty verdict. We reversed and remanded the first trial, Brenk v. State, 311 Ark. 579, 847 S.W.2d 1 (1993), and on remand, Brenk brings this interlocutory appeal seeking to retain Kissee as appointed counsel for his second trial. Brenk is indisputably indigent and entitled to have counsel appointed, but he has no right to have any particular lawyer appointed to represent him at the taxpayers’ expense. Malone v. State, 291 Ark. 315, 724 S.W.2d 180 (1987); Mann v. Britt, 266 Ark. 100, 583 S.W.2d 21 (1979). Brenk cites Clements v. State, 306 Ark. 596, 817 S.W.2d 194 (1991), in support of his position that the trial court here had no right to remove Kissee as counsel. This court pointed out in Clements that each case must be examined on its own facts when determining whether a lawyer’s removal is justified. Without rehashing the facts already set out in Clements, it is enough said that this court concluded the action taken there by the trial court was arbitrary and unacceptable. Here, the trial court acted promptly and within the discretion given it by case law to provide Brenk with appointed counsel. Accordingly, this court should affirm.